DETAILED ACTION
This final Office action is responsive to amendments filed March 12th, 2021. Claims 1 and 11 have been amended. Claims 1-19 are presented for examination. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by intentionally withholding data using a specialized type of query in the API to decrease the likelihood of an input error (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to 
With regard to the limitations of claims 1-19, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant's arguments regarding claim rejections under 35 USC 101 filed 3/12/21 have been fully considered but they are not persuasive. 
On pages 9-12 of the provided remarks, Applicant argues that the presently amended claims are patent eligible. Specifically on page 10 of the provided remarks, Applicant argues that “the claims recite specific inventory audit API operations that cannot be done by hand or merely thinking.” Examiner respectfully disagrees and asserts that the functions of the API are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the 
Continuing on page 10 of the provided remarks, Applicant argues that “the operation of the mobile devices in response to the inventory audit API is a primary part of the system, not a tangential addition. Examiner respectfully disagrees and asserts that per 2019 PEG and MPEP 2106.05(g), “Considerations that may not indicate integration include merely reciting the words “apply it” or an equivalent, adding extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment.”  MPEP 2106.05(g) provides the following example of post solution activity, “e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.” Similar to the example provided, the mobile devices “present a different one of the plurality of dynamic audit task lists in the user interface” in a claim to a computer system programmed to manage the logistics cycle of inventory. The “apply it” or equivalent phrase in found in the mobile devices being “configured to host an instance of the inventory audit API”. The configuration of the API onto the mobile device appears to simply apply the presentation functionality of the claim on the generic mobile devices. The claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
On page 11 of the provided remarks, Applicant argues that “the specific user interface to a particular mobile device as generated by the claimed API would not be required by all uses of the purported judicial exception.” Examiner asserts that even the 
Continuing on page 11 of the provided remarks, Applicant argues that “An unconventional technical solution discussed in the specification and recited in the claims is to intentionally withhold data using a specialized type of query in the API to decrease the likelihood of an input error, in a total contrast to conventional solutions, which tend towards providing as much information as possible.” Examiner respectfully disagrees and asserts that the intentional withholding of data is not a technical solution. Additionally, the presentation of a non-confirmatory query to the user, as stated above with previous additional elements, is insignificant extra solution activity merely adding the words apply it which does not integrate the judicial exception into a practical application.
Finally, on pages 11-12 of the provided remarks, Applicant argues that the amended limitations in claims 1 and 11 integrate any purported abstract idea into a practical application under Step 2A Prong 2, “Accordingly, a task list tailored to individual 
Applicant's arguments regarding claim rejections under 35 USC 103 filed 3/12/21 have been fully considered but they are not persuasive. 
On pages 12-14 of the provided remarks, Applicant argues that the prior art of records does not disclose the amended claim limitations. Specifically on page 13 of the provided remarks, Applicant argues that “No such API is disclosed by Parpia or Cartwright, whether considered alone or whether combined as suggested by the Office Action.” Examiner cites Slatter (U.S 2002/0007300 A1) to address the user specific task list functionality of the amended claim limitations. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (system), 11 (method), and dependent claims 2-10 and 12-19, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a system (i.e. machine) and claim 11 is directed to a method (i.e. process).
Step 2A Prong 1: Independent claim 1 is directed toward A logistics cycle system for managing inventory comprising: a rules engine comprising a set of inventory audit rules, the set of inventory audit rules including: a location cycle rule defining if an audit of a location will take place based on whether an inventory change is expected to have occurred at the location since a previous inventory audit, and an item type rule defining a type of audit that will take place at the location based on at least one of a product size, a product value or a product through-rate at the location; an inventory database comprising inventory data; an inventory audit application program interface (API) communicatively coupled with the rules engine and the inventory database and configured to: build a plurality of different dynamic audit task lists based on the set of inventory audit rules and the inventory data, the plurality of different dynamic audit task lists including at least one user-specific task list, the at least one user- specific task list generated at least by removing an ineligible task from a plurality of tasks for a particular user determined based on a user identification, at least one user-specific task list, the dynamic audit task lists comprising at least one non-confirmatory query, compare received task response data with the inventory data, and if there is a mismatch between the task response data and the inventory data, update at least one of the plurality of dynamic audit task lists to include a mismatch reconciliation task; and a plurality of mobile electronic devices, each mobile electronic device configured to host an instance of the inventory audit API receive the user identification as an input from a user interface, and present a different one of the plurality of dynamic audit task lists in the user interface as the at least one user-specific task list based on the user identification, the user interface configured to present 3Application No. 16/013,511 the dynamic audit task list as a series of discrete tasks and receive the task list response data in response to each discrete task, wherein the at least one non- confirmatory query is presented on the user interface for user input to the at least one non-confirmatory query without providing an expected response to the at least one non-confirmatory query. (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed 
Independent claim 11 is directed to: managing inventory auditing comprising: defining a set of inventory audit rules including: a location cycle rule defining if an audit of a location will take place based on whether an inventory change is expected to have occurred at the location since a previous inventory audit, and an item type rule defining a type of audit that will take place at the location based on at least one of a product size, a product value or a product through-rate at the location; building, by an inventory audit application program interface (API), a plurality of different dynamic audit task lists based on the set of inventory audit rules and inventory data called from an inventory database,  the plurality of different dynamic audit task lists including at least one user-specific task list, the at least one user-specific task list generated at least by removing an ineligible task from a plurality of tasks for a particular user determined based on a user identification, wherein the at least one user-specific task list; receiving the user identification as an input from a user interface of a hosted instance of the inventory audit API on a respective plurality of mobile electronic devices; presenting each of the plurality of different dynamic audit task lists in the user interface, wherein the presenting includes providing a series of discrete tasks of the at least one user-specific task list based on the user identification in the user interface, wherein the at least one non-confirmatory query is presented on the user interface for user input to the at least one non-confirmatory query comparing the received task response data with the inventory data; and 6Application No. 16/013,511 if there is a mismatch between the task response data and the inventory data, updating at least one of the plurality of dynamic audit task lists to include a mismatch reconciliation task (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are managing inventory auditing based on a set of inventory audit rules, which is managing personal behavior or relationships or interactions between people (including following rules or instructions). The Applicant’s claimed limitations are managing inventory auditing based on a set of inventory audit rules, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “a plurality of mobile electronic devices, each mobile electronic device configured to host an instance of the inventory audit API to receive the user identification as an input from a user interface, and present a different one of the plurality of dynamic audit task lists in the user interface as the at least one user-specific task list based on the user identification, the user interface configured to present the dynamic audit task list as a series of discrete tasks and receive the task list response data in response to each discrete task, wherein the at least one non-confirmatory query is presented on the user interface for user input to the at least one non-confirmatory query without providing an expected response to the at least one non- confirmatory query” (claim 1) and  “presenting 
Also, the claimed “A logistics cycle system for managing inventory comprising: a rules engine comprising a set of inventory audit rules; an inventory database comprising inventory data; an inventory audit application program interface (API) communicatively coupled with the rules engine and the inventory database; a plurality of mobile electronic devices, each mobile electronic device configured to host an instance of the inventory audit API to present a different one of the plurality of dynamic audit task lists in a user interface” (claim 1) and “an inventory audit application program interface (API); an inventory database; and a user interface of a hosted instance of the inventory audit API on a respective plurality of mobile electronic devices” (claim 11) would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the 
In addition, dependent claims 2-10 and 12-19 further narrow the abstract idea and dependent claims 9 and 18 additionally recite “aggregating the received task response data from the plurality of mobile electronic devices” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “the inventory API comprises a reporting engine” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A logistics cycle system for managing inventory comprising: a rules engine comprising a set of inventory audit rules; an inventory database comprising inventory data; an inventory audit application program interface (API) communicatively coupled with the rules engine and the inventory database; a plurality of mobile electronic devices, each mobile electronic device configured to host an instance of the inventory audit API to present a different one of the plurality of dynamic audit task lists in a user interface” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 11-19 recites “an inventory audit application program interface (API); an inventory database; and a user interface of a hosted instance of the inventory audit API on a respective plurality of mobile electronic devices”; and System claims 1-10 recites “A logistics cycle system for managing inventory comprising: a rules engine comprising a set of inventory audit rules; an inventory database comprising inventory data; an inventory audit application program interface (API) communicatively coupled with the rules engine and the inventory database; a plurality of mobile electronic devices, each mobile electronic device configured to host an instance of the inventory audit API to present a different one of the plurality of dynamic audit task lists in a user interface”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0009, 0058, 0098 and Figures 1-2. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parpia (U.S 2014/0344118 A1) in view of Cartwright (U.S 2015/0009013 A1) in view of Slatter (U.S 2002/0007300 A1).
Claim 1
Regarding Claim 1, Parpia discloses the following:
A logistics cycle system for managing inventory comprising [see at least Paragraph 0100 for reference to the inventory management system which manages inventory and retail management tasks as well as data collected in connection with the tasks; Figure 2 and related text regarding the system including an automated inventory data acquisition device, a location assistance system, and inventory management system, and endpoint devices]
a rules engine comprising a set of inventory audit rules, the set of inventory audit rules including
a location cycle rule defining if an audit of a location will take place based on whether an inventory change is expected to have occurred at the location since a previous inventory audit [see Paragraph 0100 for reference to the inventory management system managing which tasks are to be performed and the schedule for the performance of such tasks; Paragraph 0117 for reference to the mission data being generated, assigned, and distributed to automated inventory acquisition devices by mission controller according to predefined schedules defined in schedule data; Paragraph 0175 for reference to the apparatus determining an inventory inspection directive based, at least in part on a routine inspection schedule which comprises locations that have previously been identified as being involved with an actual inventory exception; Figure 13 and related text regarding the inventory inspection directive regarding schedule specifically item 1302 ‘determine an inventory inspection directive based on a routine inspection schedule’] 
an item type rule defining a type of audit that will take place at the location based on at least one of a product size, a product value or a product through-rate at the location
an inventory database comprising inventory data [see at least Paragraph 0142 for reference to the apparatus receiving tracked inventory state data from another apparatus, such as a database and/or a repository] 
the rules engine and the inventory database and configured to build a plurality of different dynamic audit task lists based on the set of inventory audit rules and the inventory data, the task list comprising at least one non-confirmatory query [see Paragraph 0100 for reference to the inventory management system managing which tasks are to be performed and the schedule for the performance of such tasks; Paragraph 0100 for reference to the inventory management system managing what tasks are to be performed and the schedule for the performance of such tasks which can be associated with particular locations within a retail facility and location assistance system can provide either primary or corroborating position awareness services, communicating current location information to one or more automated inventory data acquisition devices, as well as, in some cases, directions to target locations, over a network; Paragraph 0103 for reference to inventory management system 120 or another Sub-system of computing system 100 can be a cloud-implemented system configured to remotely host, serve, or otherwise manage data, Software services and applications interfacing, coordinating with, dependent on, or used by other services and devices in system 100; Figure 1 and related text regarding the system including an automated inventory data acquisition device, a location assistance system, and inventory management system, and endpoint devices; Paragraph 0110 for reference to mission data identifying the retail management tasks that are to be performed by 
compare received task response data with the inventory data [see at least Paragraph 0120 for reference to the inventory management system using the comparison engine to compare findings of the automated inventory data acquisition devices with expected or ideal conditions for the retail site]
if there is a mismatch between the task response data and the inventory data, update at least one of the plurality of dynamic audit task lists to include a mismatch reconciliation task [see at least Paragraph 0120 for reference to missing, misplaced, or out-of-stock inventory and other information being identified by planogram data; Paragraph 0127 for reference to planogram data being used to filter the set of data used to perform image matching or processing of photo data which can be used to trigger when products are not found to match any of the potential products as detailed in the planogram, to only identify misplaced products, but also generate corrective product move instructions to store or 
a plurality of mobile electronic devices, each mobile electronic device configured to present a different one of the plurality of dynamic audit task lists in the user interface [see at least Paragraph 0099 for reference to the automated inventory data acquisition devices that can be made available for deployment within a warehouse or retail establishment to perform tasks and gather information in connection with the management of inventory within the retail facility; Paragraph 0122 for reference to a user interface engine presenting alerts, events, and action items to a user as well as present other result data based on retail management tasks performed by one or more automated inventory data acquisition devices at one or more retail devices; Figure 1 and related text regarding item 105 ‘Acquisition Inventory Data Acquisition Device’ and item 250 ‘user interface engine’] 
the user interface configured to present the dynamic audit task list as a series of discrete tasks and receive the task list response data in response to each discrete task [see at least Paragraph 0122 for reference to a user interface engine presenting alerts, events, and action items to a user as well as present other result data based on retail management tasks performed by one or more automated 
the at least one non- confirmatory query is presented on the user interface for user input to the at least one non-confirmatory query without providing an expected response to the at least one non-confirmatory query [see at least Paragraph 0152 for reference to inventory inspection directive including manual inventory inspection directives comprising instructions configured to inform a human of the product and the location by way of user input; Paragraph 0152 for reference to the example in which employees performing a data acquisition mission, provide input, and based on that input the inventory inspection directive informing the human to verify whether a particular product count is present at a particular location, whether an undesirable environmental condition exists at a particular location; Figures 9-13 for reference to various steps involving ‘Receive the inspected inventory state data based on the inventory inspection directive’]  
While Parpia discloses the limitations above, it does not disclose the plurality of different dynamic audit task lists including at least one user-specific task list, the at least one user- specific task list generated at least by removing an ineligible task from a plurality of tasks for a particular user determined based on a user identification, the at least one user-specific task list comprising at least one non-confirmatory query; an inventory audit , receive the user identification as an input from a user interface, and present a different one of the plurality of dynamic audit task lists in the user interface as the at least one user-specific task list based on the user identification. 
However, Cartwright discloses the following:
an inventory audit application program interface (API) communicatively coupled with the rules engine and the inventory database [see at least Paragraph 0021 for reference to the system containing pluralities of components for the inventory management and audit of assets, integrating all the critical information pertaining to the asset and delivering this information in the needed form to operators of the system including tablet computers, mobile device applications, asset information repositories and API’s; Paragraph 0093 for reference to the comprehensive asset and event management Application Program Interface (API) providing data that the system aggregates and consumes as needed within the inventory management process] 
a plurality of mobile electronic devices, each mobile electronic device configured to host an instance of the inventory audit API [see at least Paragraph 0021 for reference to the invention being deployed on mobile devices such as a tablet computer containing pluralities of components for the inventory management and audit of assets, integrating all the critical information pertaining to the asset and delivering this information in the needed form to operators of the system including 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the logistics system for managing inventory of Parpia to include the application program interface configuration of Cartwright. The API configuration provides the ability to analyze and make decisions based on the integration of facts concerning every aspect of an asset and use of tools provided to support and validate such decisions, as stated by Cartwright (Paragraph 0094). 

While the combination of Parpia and Cartwright disclose the limitation above, they do not disclose the plurality of different dynamic audit task lists including at least one user-specific task list, the at least one user- specific task list generated at least by removing an ineligible task from a plurality of tasks for a particular user determined based on a user identification, the at least one user-specific task list comprising at least one non-confirmatory query; or each mobile electronic device configured to host an instance of the inventory audit API, receive the user identification as an input from a user interface, and present a different one of the plurality of dynamic audit task lists in the user interface as the at least one user-specific task list based on the user identification. 
However, Slatter discloses the following: 
the plurality of different dynamic task lists including at least one user-specific task list, the at least one user- specific task list generated at least by removing an ineligible task from a plurality of tasks for a particular user determined based on a user identification, the at least one user-specific task list comprising at least one non-confirmatory query [see at least Paragraph 0038 for reference to the task field called myTasks being a list of processes assigned to the worker; Paragraph 0048 for reference to the workflow management component identifying a task associated with a Role A person and the processor identifying in the associate field users with a Role A grouping and assign the task; Paragraph 0050 for reference to tasks being assigned based on groups, roles, responsibilities, etc. and then the workflow management system displaying the task and the task status in the user’s task field; Paragraph 0065 for reference to a worker being presented with a task and if checks regarding the rules associated with performing the task are rejected then the task is removed from the task list of the worker; Figure 3 and related text regarding item 640 ‘Task field’] 
each mobile electronic device configured to receive the user identification as an input from a user interface, and present a different one of the plurality of dynamic task lists in the user interface as the at least one user-specific task list based on the user identification [see at least Paragraph 0025 for reference to the portal connecting users through a thin-client presentation within a browser location on a client device; Figure 2 and related text regarding item 110 ‘client device’ or 270 ‘wireless device’; Paragraph 0034 for reference to the window portion of the GUI being blank until a particular user performs a login function; Paragraph 0035 for reference to the window portion including a user identification block which indicates who the user is; Paragraph 0038 for reference to the task field called myTasks being a list of processes assigned to the worker; Figure 3 and related text regarding 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the plurality of different tasks lists of Parpia to include the user-specific lists of Slatter. Providing user specific task lists would transparently provide applications and information linked to the task to allow the user to efficiently perform their work, as stated by Slatter (Paragraph 0038).  
Claim 2
While the combination of Parpia, Cartwright, Slatter disclose the limitations above, regarding Claim 2, Parpia discloses the following:
the non-confirmatory query relates to at least one of a product quantity, a product presence or absence, or an available space for the product [see at least Paragraph 0152 for reference to the example in which employees performing a data acquisition mission, provide input, and based on that input the inventory inspection directive informing the human to verify whether a particular product count is present at a particular location, whether an undesirable environmental condition exists at a particular location] 
Claim 3
While the combination of Parpia, Cartwright, Slatter disclose the limitations above, regarding Claim 3, Parpia discloses the following:
the dynamic audit task list updated to include the mismatch reconciliation task is presented on a different one of the plurality of mobile electronic devices from the one of the plurality of mobile electronic devices that received the task response data [see at least Paragraph 0127 for reference to planogram data being used to filter the set of data used to perform image matching or processing of photo data which can be used to trigger when products are not found to match any of the potential products as detailed in the planogram, to only identify misplaced products, but also generate corrective product move instructions to store or warehouse personnel; Paragraph 0161 for reference to the inventory correction directive may comprise a checklist of actions for an employee to perform, such as to remove an obstruction, to reconfigure a shelf, to replace promotional material, to order missing products, and/or the like; Figure 1 and related text regarding the system network receiving data from items 105 and 110 ‘Automated inventory data acquisition device’ from item 120 ‘Inventory Management System] 
Claim 4
While the combination of Parpia, Cartwright, Slatter disclose the limitations above, regarding Claim 4, Parpia discloses the following:
update the inventory data in the inventory database if a result of the mismatch reconciliation task response data matches the task response data [see at least Paragraph 0182 for reference to the apparatus may determine an inventory correction directive based, at least in part, on the determination that the actual inventory exception exists and the inventory correction directive comprises information indicative of the non-conformant location; Paragraph 0182 for 
While Parpia discloses the limitations above, it does disclose the inventory API being configured to update the inventory data.
However, Cartwright discloses the following:
the inventory API is configured to update the inventory data in the inventory database [see at least Paragraph 0021 for reference to the system containing pluralities of components for the inventory management and audit of assets, integrating all the critical information pertaining to the asset and delivering this information in the needed form to operators of the system including tablet computers, mobile device applications, asset information repositories and API’s; Paragraph 0064 for reference to the system drawing comparison between what was expected versus that found item in terms of assets, RFID tags, attributes, and their disposition; Paragraph 0093 for reference to the comprehensive asset and event management Application Program Interface (API) providing data that the system aggregates and consumes as needed within the inventory management process] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the updating of inventory data based on the mismatch reconciliation task of Parpia to include the application program interface configuration of Cartwright. The API configuration provides the ability to analyze and make decisions based on the integration 

Claim 5
While the combination of Parpia, Cartwright, Slatter disclose the limitations above, regarding Claim 5, Parpia discloses the following:
build the plurality of different dynamic audit task lists based at least in part on an efficient physical route to be taken between a plurality of product locations selected by the location cycle rule [see at least Paragraph 0099 for reference to the location assistance system which provides instructions to the automated inventory data acquisition devices to assist in guiding the devices to a particular area of the retail facility corresponding to a particular inventory and retail management task; Paragraph 0109 for reference to Navigation control module within the Location Assistance System utilizing location map data together with position sensors to direct the automated inventory data acquisition devices; Paragraph 0110 for reference to mission data including that can be used as input to navigational control module for guiding the device’s movement to the one or more locations of the space where the tasks are to be performed] 
While Parpia discloses the limitations above, it does not disclose the inventory API being configured to build dynamic task lists.
However, Cartwright discloses the following:
the inventory API is configured to build the plurality of different dynamic audit task lists [see at least Paragraph 0021 for reference to the system containing pluralities 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the building of dynamic task lists of Parpia to include the application program interface configuration of Cartwright. The API configuration provides the ability to analyze and make decisions based on the integration of facts concerning every aspect of an asset and use of tools provided to support and validate such decisions, as stated by Cartwright (Paragraph 0094).
Claim 6
While the combination of Parpia, Cartwright, Slatter disclose the limitations above, regarding Claim 6, Parpia discloses the following:
the set of inventory audit rules comprises a distribution center subset of inventory audit rules and a retail store subset of inventory audit rules [see at least Paragraph 0099 for reference to the one or more automated inventory data acquisition devices being made available for deployment within a warehouse or retail 
Claim 7
While the combination of Parpia, Cartwright, Slatter disclose the limitations above, regarding Claim 7, Parpia discloses the following:
the retail store subset of inventory audit rules comprises at least one of a product pallet-level inventory audit rule or a cold chain compliance audit rule [see at least Paragraph 0120 for reference to the inventory management system having functionality to use the comparison engine to compare findings of the automated 
Claim 8
While the combination of Parpia, Cartwright, Slatter disclose the limitations above, regarding Claim 8, Parpia discloses the following:
the mobile electronic device comprises at least one of a smartphone, a tablet computer, or a mobile retail computer device [see at least Paragraph 0104 for reference to the host, endpoint, client, or client computing devices including traditional and mobile computing devices, including personal computers, laptop computers, tablet computers, smartphones, personal digital assistants, feature phones, handheld video game consoles, notebook computers, desktop computers, internet-enabled televisions, and other devices designed to interface with human users and capable of communicating with other devices over one or more networks] 
Claim 9
While the combination of Parpia, Cartwright, Slatter disclose the limitations above, regarding Claim 9, Parpia discloses the following:
a reporting engine configured to aggregate the received task response data from the plurality of mobile electronic devices and analyze the aggregated data to determine at least one user-level metric [see at least Paragraph 0100 for reference to the automated data inventory acquisition devices performing the tasks and reporting task result data to inventory management system; Paragraph 0120 for reference to result data being generated by the automated data inventory acquisition devices and used in computer-performed analysis to describe the conditions relations to products, inventory, marketing, advertising, etc. at a particular retail site; Paragraph 0121 for reference to the analysis of result data performed by the comparison engine being utilized to generate various outputs including plans, directives, exception resolution actions, reports and report data based on the findings of the automated inventory data acquisition devices] 
While Parpia discloses the limitations above, it does not disclose the inventory API comprising a reporting engine.
However, Cartwright discloses the following:
the inventory API comprises a reporting engine [see at least Paragraph 0021 for reference to the system containing pluralities of components for the inventory management and audit of assets, integrating all the critical information pertaining to the asset and delivering this information in the needed form to operators of the system including tablet computers, mobile device applications, asset information repositories and API’s; Paragraph 0068 for reference to the results of the inventory audit being uploaded by the tablet into a staging database providing details by rack or asset enclosure; Paragraph 0093 for reference to the comprehensive asset and 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the reporting functionality of Parpia to include the application program interface configuration of Cartwright. The API configuration provides the ability to analyze and make decisions based on the integration of facts concerning every aspect of an asset and use of tools provided to support and validate such decisions, as stated by Cartwright (Paragraph 0094).
Claim 10
While the combination of Parpia, Cartwright, Slatter disclose the limitations above, regarding Claim 10, Parpia discloses the following:
the set of inventory audit rules comprises at least one rule based on the at least one user-level metric [see at least Paragraph 0122 for reference to the user interfaces provided by the user interface engine permitting the users to define retail management tasks, missions, analytics, planograms, etc. to be considered or used in connection with the operation of one or more devices, or systems] 

Claims 11-19 are rejected for the same reasons or rational as set forth above with regards to claims 1-10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

INVENTOR
TITLE
US 20070174101 A1
Li et al.
WORKFLOW SCHEDULER
US 20040059649 A1
Sakuma et al.
INVENTORY CONTROL SYSTEM, INVENTORY CONTROL METHOD, FEE COLLECTION METHOD UTILIZED IN INVENTORY CONTROL SYSTEM, INVENTORY CONTROL PROGRAM, AND STORAGE MEDIUM


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./						/MATTHEW D HENRY/Examiner, Art Unit 3683                                    Primary Examiner, Art Unit 3683